t c summary opinion united_states tax_court thomas wayne and rosalie geraldine keene petitioners v commissioner of internal revenue respondent docket no 21153-05s filed date thomas wayne and rosalie geraldine keene pro_se brenda fitzgerald for respondent wells judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for their taxable_year the issue we decide is whether certain disability benefits received by petitioner thomas wayne keene petitioner as workers’ compensation are includable in gross_income pursuant to sec_86 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition in the instant case petitioners resided in warner robins georgia during petitioner received disability benefits from the u s department of labor dol office of workers’ compensation programs for a back injury that petitioner suffered on date during petitioner also received social_security disability benefits from the social_security administration ssa according to the ssa petitioner’s primary disability is discogenic degenerative disorder of the back and his secondary disability is diabetes mellitus the ssa reported to the internal_revenue_service that petitioner had received net benefits for totaling dollar_figure of which dollar_figure was paid_by dol as workers’ compensation benefits on the basis of a letter from the ssa petitioner calculated that his taxable social_security_benefits for were dollar_figure and reported that amount on his tax_return respondent determined that petitioner’s taxable social_security_benefits totaled dollar_figure dollar_figure greater than the amount reported by petitioner discussion petitioners contend inter alia that the workers’ compensation benefits petitioner received from dol are not taxable because they were not paid_by the ssa we disagree 1the ssa letter petitioner used to calculate his taxable social_security_benefits states that petitioner’s monthly social_security_benefits for would be dollar_figure minus a dollar_figure deduction for medicare resulting in dollar_figure to be deposited in petitioner’s bank account each month it is unclear how petitioner determined his taxable social_security_benefits totaled dollar_figure because dollar_figure multiplied by months equals dollar_figure we note that dollar_figure multiplied by months equals dollar_figure and that the difference between petitioner’s dollar_figure net social_security_benefits and the dollar_figure paid_by dol is dollar_figure 2petitioners also contend that the issue in the instant case was previously decided in their favor in a tax_court case at docket no 22889-04s regarding their taxable_year petitioners also rely on a letter from respondent’s appeals_office dated date implying that respondent wrongly included petitioner’s workers’ compensation benefits in determining petitioners’ social_security_benefits for we note that respondent and petitioner signed an agreed decision in the case at docket no 22889-04s based on what respondent now contends was an erroneous conclusion by respondent’s appeals_office we also note that after respondent’s appeals_office realized the error contained in the date letter to petitioners respondent’s appeals_office sent another letter dated date to petitioners informing continued gross_income includes all income from whatever source derived unless excluded by a provision of the internal_revenue_code sec_61 sec_86 provides that gross_income includes social_security_benefits in an amount equal to a prescribed formula social_security_benefits mean any amount received by a taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act sec_86 title ii of the social_security act provides for disability benefits see u s c secs prior to disability payments received by a taxpayer who retired due to a permanent disability were excluded from gross_income pursuant to sec_105 the social_security amendments of publaw_98_21 97_stat_87 repealed sec_105 and the limited exclusion of disability benefits for tax years beginning after since social_security disability benefits have been taxed in the same manner continued them that the march letter was incorrect and that petitioner’s workers’ compensation benefits are includable in petitioner’s social_security_benefits for we agree with petitioners that respondent’s appeals_office has caused petitioners a great deal of confusion in the instant case nonetheless for reasons stated below petitioner’s workers’ compensation benefits are includable in gross_income as taxable social_security_benefits notwithstanding respondent’s erroneous conclusions in the case at docket no 22889-04s regarding petitioners’ taxable_year 3petitioners have not challenged the formula provided in sec_86 as other social_security_benefits and subject_to tax pursuant to sec_86 sec_86 thomas v commissioner tcmemo_2001_120 and cases cited therein a reduction of social_security disability benefits due to the receipt of benefits under a workmen’s compensation act does not reduce the total amount of taxable social_security_benefits sec_86 mikalonis v commissioner tcmemo_2000_281 accordingly we hold the amounts petitioner received from dol as workers’ compensation benefits are includable in gross_income as taxable social_security disability benefits to reflect the foregoing decision will be entered for respondent
